        Case 16-51281-gwz          Doc 351       Entered 02/06/19 12:05:28   Page 1 of 1

NVB 3022 (Rev. 2/16)


                        UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEVADA


 IN RE:                                                  BK−16−51281−gwz
                                                         CHAPTER 7
 CAL NEVA LODGE, LLC


                                   Debtor(s)             FINAL DECREE




The estate of the debtor(s) having been fully administered,

IT IS ORDERED that JERI COPPA−KNUDSON is discharged as trustee of the estate.

This Chapter 7 case is closed.




Dated: 2/6/19


                                                     Mary A. Schott
                                                     Clerk of Court
